DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-10		Elected
Claim 11		Withdrawn (non-elected)
Prior Art Reference:
Bales			USPAP 2016/0120583 A1

Response to Arguments
Applicant’s election without traverse of Invention I, claims 1-10 in the reply filed on 11/14/2022 is acknowledged. Hence, the restriction requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bales (USPAP 2016/0120583 A1).

Regarding claim 1, Bales discloses a self-drilling screw (¶ [0020]) comprising: 
a head (108) and a shank (106); 
a drill bit (104) formed at one end (110) of the shank (106) away from the head (108); and 
a thread (116) extending along the full length (figs. 1-2) of the shank (106), including the drill bit (104; figs. 1-2).

Regarding claim 2, Bales discloses the self-drilling screw of claim 1 wherein the shank (106) has the same diameter (figs. 1-2) throughout the length of the shank (106).

Regarding claim 4, Bales discloses the self-drilling screw of claim 1 wherein the drill bit (104) has a smaller diameter (fig. 1) than the remainder of the shank (106).

Regarding claim 5, Bales discloses the self-drilling screw of claim 1 wherein the head (108) is a pan head (108).

Regarding claim 6, Bales discloses the self-drilling screw of claim 1 wherein the head (108) is a counter-sunk head (108).

Regarding claim 7, Bales discloses the self-drilling screw of claim 1 wherein a fastening tool engagement portion (132) is formed in the head (108).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bales (USPAP 2016/0120583 A1).

Regarding claim 3, Bales discloses the self-drilling screw of claim 1 except for wherein the drill bit (104) has a larger diameter than the remainder of the shank (106).
	However, it would have been an obvious matter of design choice wherein the drill bit has a larger diameter than the remainder of the shank, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Bales.

Regarding claim 8, Bales discloses the self-drilling screw of claim 1 except for formed from hardened metal.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the screw is formed from hardened metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Regarding claim 9, Bales discloses the self-drilling screw of claim 1 except for formed from bi-metal.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the screw is formed from bi-metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Regarding claim 10, Bales discloses the self-drilling screw of claim 1 except for formed from alloy.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the screw is formed from alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd